UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-1597



JIHBIN HWANG,

                                               Plaintiff - Appellant,

          versus


CITY OF GREENBELT; ERNEST JOHNSON; GREENBRIER
CONDOMINIUM ASSOCIATION; JOHN DOE,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
99-3825-PJM)


Submitted:   August 30, 2000              Decided:   September 6, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jihbin Hwang, Appellant Pro Se. Daniel Karp, Michelle Lee Seidleck,
ALLEN, JOHNSON, ALEXANDER & KARP, Baltimore, Maryland; Rhonda Lee
Weaver, Upper Marlboro, Maryland; William John Hickey, Thomas
Collier Mugavero, MONTEDONICO, HAMILTON & ALTMAN, Chevy Chase,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jihbin Hwang appeals the district court’s order denying relief

on his civil complaint.1   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court.     See Hwang v.

City of Greenbelt, No. CA-99-3825-PJM (D. Md. Apr. 28, 2000).2   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




     1
       We have considered only Hwang’s 42 U.S.C.A. § 1983 (West
Supp. 1999) claim because that is the only issue Hwang raised in
his informal brief. See 4th Circuit Local Rule 34(b).
     2
       Although the district court’s order is marked as “filed” on
April 27, 2000, the district court’s records show that it was
entered on the docket sheet on April 28, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2